Opinion issued December 12, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00745-CV
                           ———————————
                     KIMBERLY ANNE NASH, Appellant
                                        V.
                     CLINTON WAYNE NASH, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-30422


                         MEMORANDUM OPINION

      Appellant, Kimberly Anne Nash, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Appellant was sent notices of failure to pay fees on September 20, 2013 and

October 1, 2013.     Appellant was further notified of possible dismissal on

November 12, 2013 for failure to pay fees, and did not respond. See TEX. R. APP.

P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.




                                        2